                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 1:07-00157

JERMAINE DONNELL BANKS

               MEMORANDUM OPINION AND JUDGMENT ORDER

      Pending before the Court is defendant's motion to reduce his

sentence based upon the First Step Act of 2018.   (ECF No. 125).

On December 21, 2018, the First Step Act was signed into law.

See Pub. L. No. 115-391, 132 Stat. 5194 (2018).   The First Step

Act applies the relief provided in the Fair Sentencing Act of

2010, which reduced the disparity in the treatment of crack and

powder cocaine offenses, retroactively to eligible defendants.

Under the First Step Act, “a court that imposed a sentence for a

covered offense” may “impose a reduced sentence as if sections 2

and 3 of the Fair Sentencing Act of 2010 were in effect at the

time the covered offense was committed.”   Id. at § 404(b).

      To be eligible for a reduced sentence under the First Step

Act, a defendant’s sentence must not have been previously imposed

or reduced in accordance with Sections 2 and 3 of the Fair

Sentencing Act.   Id. at § 404(c).   In addition, a sentence may

not be reduced if the defendant has made a previous motion for a

reduction under the First Step Act that was denied on the merits.

Id.   Furthermore, a court is not required to reduce a sentence

under the First Step Act.   Id.
     On August 27, 2007, defendant pled guilty to an amended

information charging him with possession with intent to

distribute 5 grams or more of cocaine base, in violation of 21

U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1)(B).   This offense

triggered a five-year mandatory minimum sentence with a maximum

sentence of 40 years.   Defendant’s guidelines were calculated to

be within a range of 188 to 235 months and he was sentenced to a

term of imprisonment of 192 months.    Defendant’s projected

release date is August 16, 2020.

     As the parties agree, defendant’s offense of conviction is a

“covered offense” because it was committed before August 3, 2010

and the applicable penalties were modified by section 2 of the

Fair Sentencing Act which increased the drug quantities necessary

to trigger mandatory minimum sentences under 21 U.S.C. §

841(b)(1).   Specifically, the threshold requirement to trigger

the mandatory minimum sentence of five years under 21 U.S.C. §

841(b)(1)(A) was increased from 5 grams to 28 grams.

Furthermore, defendant’s sentence was not previously imposed or

reduced in accordance with the First Step Act nor has he made

another motion for a sentence reduction under the Act.

Retroactive application of the First Step Act in defendant’s case

yields a statutory maximum sentence of twenty years and a

guideline range of 151 to 188 months.




                                   2
     The court has considered the record in this case, including

the original Presentence Investigation Report (PSI), original

Judgment and Commitment Order and Statement of Reasons, a

memorandum received from the Probation Office, and any materials

submitted by the parties on this issue.   The court has also

considered the applicable factors under 18 U.S.C. § 3553(a).

     The United States has indicated that it does not object to a

reduction in the defendant's sentence that is within the revised

guidelines range or a reduction in his term of supervised release

to three years.

     The First Step Act does not provide specific guidance as to

how reductions should be implemented which has led to a

difference of opinion on the proper procedure to be utilized.

          Although the parties agree on the ultimate result
     (which is probably all that matters to the defendant),
     they disagree on several matters relating to motions
     filed pursuant to the Act. Congress has not provided
     much of a roadmap for implementing the Act. See ESP
     Insider Express (U.S. Sentencing Comm’n Office of
     Education & Sentencing Practice, Feb. 2019) (stating
     that “[c]ourts will have to decide” certain issues
     concerning the effect of the First Step Act). Hence,
     the parties are at loggerheads in several respects.

          The Government and the Probation Office believe
     that the proper statutory vehicle for implementing the
     Act is 18 U.S.C. § 3582(c)(2), which provides that the
     court may reduce the term of incarceration of a
     “defendant who has been sentenced to a term of
     imprisonment based on a sentencing range that has
     subsequently been lowered by the Sentencing Commission
     pursuant to 28 U.S.C. 994(o).” The defendant
     disagrees, and argues that the relevant statute is 18
     U.S.C. § 3582(c)(1)(B), which provides that “the court
     may modify an imposed term of imprisonment to the

                                3
     extent otherwise expressly permitted by statute or by
     Rule 35 of the Federal Rules of Criminal Procedure.”
     The practical effect of choosing one or the other
     subsection would be to determine the extent to which
     this Court can modify defendant’s sentence:
     specifically, whether the Court should simply
     recalculate the defendant’s Guideline sentence, or in
     effect wipe the slate clean and conduct an entirely new
     sentencing.

          In addition, the defendant asserts that because,
     in his view, he is entitled to a plenary resentencing
     proceeding, the defendant has a right to be present.
     The Government and the Probation Office disagree with
     that assertion. Since defendant has executed a waiver
     of his presence for this proceeding, the Court need not
     decide that issue.

          Finally, the defendant seeks a specific “new”
     sentence of 123 months. The Government and the
     Probation Office contend that a sentence of “time
     served” is all that is required.

          District courts across the country have been
     dealing with these issues, in the wake of the enactment
     of these statutes.

United States v. Sampson, 360 F. Supp.3d 168, 170 (W.D.N.Y.

2019).   Of the proper vehicle for implementing the Act, the court

finds persuasive the reasoning of a recent opinion for the United

States District Court for the District of South Carolina.

          There is some dispute over the procedure to
     implement § 404 of the First Step Act. Some suggest
     the proper vehicle is a motion for a sentence reduction
     under 18 U.S.C. § 3582(c)(2). That provision allows
     the court to reduce a defendant’s previously imposed
     sentence where “a defendant . . . has been sentenced to
     a term of imprisonment based on a sentencing range that
     has subsequently been lowered by the Sentencing
     Commission pursuant to 28 U.S.C. § 994(o) . . .”
     Section 994(o), in turn, gives the Sentencing
     Commission direction to periodically review and revise
     the Sentencing Guidelines. However, the sentencing
     changes wrought by the retroactive application of the

                                 4
Fair Sentencing Act are not the result of the
Sentencing Commission’s revision to the Sentencing
Guidelines, but Congress’s enactment of a new statute.
Therefore, by its plain terms, § 3582(c)(2) cannot
apply.

     The court believes the applicable provision is 18
U.S.C. § 3582(c)(1)(B), which provides that a “court
may not modify a term of imprisonment once it has been
imposed except that - (1) in any case - . . . (B) the
court may modify an imposed term of imprisonment to the
extent otherwise expressly permitted by statute or by
Rule 35 of the Federal Rules of Criminal Procedure.”
Section 404 of the First Step Act expressly authorizes
by statute changes to the penalty range for certain
long-final sentences.

     Section 404 must be read together with other
existing statutes - including § 3582(c). See, e.g.,
United States v. Fausto, 484 U.S. 439, 452-53 (1988)
(courts must carry out the “classic judicial task of
reconciling many laws enacted over time, and getting
them to `make sense’ in combination.”). Significantly,
§ 3582 provides an overarching provision that governs
the finality of criminal sentences. See, e.g., United
States v. Goodwyn, 596 F.3d 233, 245 (4th Cir. 2010)
(“[T]he law closely guards the finality of criminal
sentences,” and “Section 3582, which governs the
imposition of federal prison sentences, embraces this
principle.”).

     Section 3582(c)(1)(B) provides a straightforward
way to implement the retroactive changes in the First
Step Act because it permits a modification of a
sentence when “expressly permitted by statute,” as the
First Step Act does here. Other district courts
analyzing First Step Act motions for relief agree.
See, e.g., United States v. Davis, No. 07-cr-245S, 2019
WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019); United
States v. Potts, No. 2:98-cr-14010, 2019 WL 1059837, at
*2-3 (S.D. Fl. Mar. 6, 2019); United States v. Delaney,
No. 6:08-cr-00012, 2019 WL 861418, at *1 (W.D. Va. Feb.
22, 2019); United States v. Fountain, No.
1:09-cv-00013, 2019 WL 637715, at *2 (W.D.N.C. Feb. 14,
2019); United States v. Jackson, No. 5:03-cr-30093,
2019 WL 613500, at *1 (W.D. Va. Feb. 13, 2019); United
States v. Copple, No 17-cr-40011, 2019 WL 486440, at *2
(S.D. Ill. Feb. 7, 2019); United States v. Drayton,

                           5
     Crim. No. 10-20018, 2019 WL 464872, at *2 (D. Kan. Feb.
     6, 2019); United States v. Kambler, No. 09-cv-40050,
     2019 WL 399935, at *2 (S.D. Ill. Jan 31, 2019).

          Section 3582(c)(1)(B) also fits the structure of §
     404 of the First Step Act. Section 404(b) of the First
     Step Act and § 3582(c) both provide that multiple
     actors – including a district court, the Director of
     the Bureau of Prisons, the Government, and defendants –
     may initiate requests for sentence reductions.
     Statutory provisions in § 3582(c) cover: motions filed
     by the Government (such as motions under Fed. R. Crim.
     P. 35 addressed in § 3582(c)(1)(B)); motions filed by
     the Director of the Bureau of Prisons (such as motions
     addressed in § 3582(c)(1)(A) and (c)(2)); motions filed
     by defendants (such as motions addressed in §
     3582(c)(1)(A) and (c)(2)); and proceedings initiated by
     the sentencing court (such as motions addressed in §
     3582(c)(2)).

          When a defendant obtains relief under §
     3582(c)(1)(B), that does not affect the finality of the
     original underlying sentence and judgment. United
     States v. Sanders, 247 F.3d 139, 142-43 (4th Cir. 2001)
     (explaining “[t]he plain language of 18 U.S.C. §
     3582(b) establishes that a modification of a sentence
     does not affect the finality of a criminal judgment.”).
     The limited scope of § 3582(c) proceedings is reflected
     in Fed. R. Crim. P. 43(b)(4). Under that Rule, “[a]
     defendant need not be present under any of the
     following circumstances. . . . The proceeding involves
     the correction or reduction of sentence under Rule 35
     or 18 U.S.C. § 3582(c).” In short, § 3582(c)(1)(B) is
     the appropriate mechanism for granting relief under §
     404 of the First Step Act.

United States v. Shelton, Cr. No. 3:07-329(CMC), 2019 WL 1598921,

*2-3 (D.S.C. Apr. 15, 2019).     Like the Shelton court, this court

agrees that any sentence reduction should be implemented pursuant

to 18 U.S.C. § 3582(c)(1)(B).1


     1
       Although the court has concluded that defendant has no
right to be present for imposition of a reduced sentence, the
court notes that defendant has waived any right to be present

                                   6
     Based on the foregoing considerations, defendant’s motion is

GRANTED and it is further ORDERED that defendant’s previous

sentence be reduced to time served2 with a three-year term of

supervised release to follow.   In all other respects, defendant’s

original sentence remains unchanged.

     The Clerk is DIRECTED to send a copy of this Memorandum

Opinion and Judgment Order to defendant, the Federal Public

Defender, counsel of record, the United States Marshal for the

Southern District of West Virginia, and to the United States

Probation Office for forwarding to the Sentencing Commission and

Bureau of Prisons.

     It is SO ORDERED this 22nd day of May, 2019.

                                       ENTER:



                                     David A. Faber
                                     Senior United States District Judge




should the court impose a time-served sentence.
     2
       The sentence of time served is within the revised
guideline range and avoids any issue with “banked time.” See,
e.g., United States v. Jackson, Criminal Action No. 5:03-cr-
30093, 2019 WL 613500, *2 (W.D. Va. Feb. 13, 2019).

                                 7
